Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (EP 3072917 A1) in view of the evidence of Microspec.
Regarding Claim 1, Minami et al. discloses a prepreg comprising a reinforcing fiber layer impregnated with an epoxy resin and a curing agent, with a surface layer comprising the epoxy resin, curing agent, and polyamide (thermoplastic) resin particles (abstract, para 0007). Minami further discloses the polyamide resin particles include polyamide 12 (abstract, para 0007), which, according to the evidentiary reference Microspec, has a melting point within the range of 125 °C to 310 °C. Minami et al. further discloses the epoxy resin is jER 828 (para 0034, lines 1-2) which is a preferred epoxy according to the present specification (para 0040). Although there is no disclosure in Minami et al. of the 
Regarding Claim 2, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Although there is no disclosure in Minami et al. of average surface area Sa as presently claimed, given that Minami et al.  discloses prepreg as presently claimed including epoxy jER 828 and nylon 12 thermoplastic particles identical to that presently claimed, it is clear that the prepreg of Minami et al. would inherently possess surface area Sa identical to that presently claimed.
Regarding Claim 3, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses an average particle diameter of the polyamide resin particles is 5 µm to 50 µm (para 0061).
Regarding Claim 4,
Regarding Claim 5, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses the resin particles are polyamide resin (abstract, para 0007).
Regarding Claim 6, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses 15 parts by mass of polyamide resin particles (D) with respect to 100 parts total resin (A) and resin (B) (para 0069, lines 1-2), where the 100 parts total resin (a) and resin (B) comprises 35 parts by mass of resin (B) (para 0065, lines 1-4) which is the epoxy resin. Therefore there are 42 parts by mass or polyamide particles (D) with respect to 100 parts by mass of epoxy resin (                                
                                    
                                        
                                            15
                                        
                                        
                                            35
                                        
                                    
                                    =
                                    
                                        
                                            D
                                        
                                        
                                            100
                                        
                                    
                                    ,
                                     
                                    D
                                    =
                                    43
                                
                            ). The polyamide particles (D) comprise a ratio D1:D2 of 100:300 parts by mass (para 0070), wherein the polyamide resin particles (D1) are the polyamide 12 particles as claimed (para 0058, lines 6-7). Therefore, Minami et al. discloses 11 parts of polyamide 12 resin particles (                                
                                    
                                        
                                            100
                                        
                                        
                                            100
                                            +
                                            300
                                        
                                    
                                    =
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            43
                                        
                                    
                                    ,
                                     
                                    D
                                    1
                                    =
                                    11
                                
                            ) with respect to the 100 parts of epoxy resin as claimed.
Regarding Claims 7 and 8, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses phenoxy resin and/or polyethersulphone, which are thermoplastic resins different 
Regarding Claim 9, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses the epoxy resin composition further comprising AER 4152, which is an epoxy resin having an oxazolidone ring (para 0044; 0053).
Regarding Claim 10, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses the reinforcing fiber layer is carbon fiber (para 0074).
Regarding Claim 11, Minami et al. discloses all of the limitations of the present invention according to Claim 1 above. Minami et al. further discloses a fiber-reinforced composite material obtained by stacking a plurality of the prepregs and curing (para 0087, lines 1-2).
Regarding Claim 12, Minami et al. discloses a fiber-reinforced composite material obtained by stacking a plurality of the prepregs and curing (para 0087, lines 1-2). The fiber-reinforced composite material comprises two or more reinforcing fiber layers impregnated with an epoxy resin and a curing agent, with layer between the reinforcing fiber layers comprising the epoxy resin, curing agent, and melted polyamide (thermoplastic) resin particles (abstract, para 0096). . 
Claim Rejections - 35 USC § 103
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2014/0087178 A1) in view of Schneider et al. (US 2014/0205831 A1).
Regarding Claim 1, Arai et al. teaches a prepreg (para 0015, line 1) comprising the following constituent elements (A), (B), and (C), the constituent element (C) being present in a surface layer (para 0037, lines 3-8) of the prepreg: Constituent element (A): a reinforcing fiber base material (para 0015, lines 3-4); Constituent element (B): an epoxy resin composition (para 0018, line 6) containing a curing agent (para 0029, lines 1-2, “a combination of dicyandiamide 
Arai et al. does not teach that the particles of thermoplastic resin have a melting point within the range of from 90°C to 140°C (inclusive).
Schneider et al. discloses a fiber yarn, pre-impregnated with resin and having a second resin composition on the bundle outer side in the form of adhesive particles (abstract). Schneider et al. discloses the adhesive particles have a melting temperature in the range from 80 °C to 150 °C (para 0020, lines 4-6), such as the copolyamide in Example 3 with a melting point of 135 °C (para 0081), to achieve desired tackiness and adhesive strength (para 30, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai et al. to incorporate the teachings of Schneider et al. and use a thermoplastic resin with a melting point range as claimed, such as the copolyamide with a melting point of 135 °C. Doing so would produce a prepreg with desired tackiness and adhesive strength. The thermoplastic resin would also melt at a similar temperature as the epoxy resin composition cures, which would reduce production time and cost.
Regarding Claim 2, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Although there is no disclosure in Arai et al. in view of Schneider et al. of average surface area Sa as presently claimed, given that Arai et al. in view of Schneider et al. discloses a prepreg identical to that presently claimed, it is clear that the prepreg of Arai et al. in view of Schneider et al. would inherently possess surface area Sa identical to that presently claimed.
Regarding Claim 3, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Arai et al. further teaches the particle diameters of the (C) particles of the thermoplastic resin where the cumulative curve is 90% is 5-20 microns (paragraph 0053, lines 1-6). While there is no explicit disclosure of the average particle diameter as claimed, given that 90% of the particles have a size of 5-20 microns, it is clear that the average particle diameter would necessarily meet that presently claimed. 
Regarding Claim 4,
Regarding Claim 5, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Schneider et al. teaches that adhesive resin particles comprise polyamide resin (Example 3, para 0081).
Regarding Claim 6, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Arai et al. further teaches the use of 14 or 20 parts thermoplastic resin particles to 100 parts thermosetting resin (Table 1). 
Regarding Claim 7, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Arai et al. further teaches that the constituent element (B) contains another thermoplastic resin different from the thermoplastic resin constituting the constituent element (C) (paras 0031 and 0034).
Regarding Claim 8, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 7 above. Arai et al. further teaches that the use of polyethersulphones as the another thermoplastic (para 0031, lines 15-16).
Regarding Claim 10, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Arai et al. further 
Regarding Claim 11, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above. Arai et al. further teaches a prepreg laminate being obtained by laminating two or more sheets of the prepreg according to claim 1 (para 0016, lines 10-12, “composite material made by layering up a plurality of prepreg layers and curing”).
Regarding Claim 12, Arai et al. teaches a fiber-reinforced composite material (para 0016, line 10) comprising the following constituent elements (A), (B), and (C'), two or more layers A, which contains the following constituent element (A) and has the following constituent element (B) as a matrix resin, being present, the fiber- reinforced composite material having a layer of the constituent element (B) containing the following constituent element (C') between the layers  A (para 0016, lines 12-13, “the surface part of the prepreg becomes an interlayer formed layer”): Constituent element (A): a reinforcing fiber base material (para 0015, lines 3-4); Constituent element (B): an epoxy resin composition (para 0018, line 6) containing a curing agent (para 0029, lines 1-2, “a combination of dicyandiamide and the urea compound”), the epoxy resin composition being cured within the range of from 90°C to 140°C (inclusive) (Example 11, para 0129, 
Arai et al. does not teach that the thermoplastic resin has a melting point within the range of from 90°C to 140°C (inclusive).
Schneider et al. discloses a fiber yarn, pre-impregnated with resin and having a second resin composition on the bundle outer side in the form of adhesive particles (abstract). Schneider et al. discloses the adhesive particles have a melting temperature in the range from 80 °C to 150 °C (para 0032, lines 4-6), such as the copolyamide in Example 3 with a melting point of 135 °C (para 0081), to achieve desired tackiness and adhesive strength (para 30, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai et al. to incorporate the teachings of Schneider et al. and use a thermoplastic resin with a melting point range as claimed, such as the copolyamide with a melting point of 135 °C. Doing so would produce a composite material with desires adhesive strength. The thermoplastic resin would also melt at a similar temperature as the epoxy resin composition cures, which would reduce production time and cost.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. in view of Schneider et al. as applied to claim 1 above, and further in view of Ichino et al. (US 2013/0327479 A1).
Regarding Claim 9, Arai et al. in view of Schneider et al. teaches all of the elements of the current invention as applied to Claim 1 above, but does not teach that the constituent element (B) contains an epoxy resin having an oxazolidone ring skeleton.
Ichino et al. teaches a prepreg with an epoxy resin having an oxazolidone ring (para 0076, lines 1-2). The purpose of this is to increase toughness to provide superior physical properties when used in a fiber-reinforced composite material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai et al. in view of Schneider et al.  to incorporate the teachings of Ichino et al. and use an epoxy resin having an oxazolidone ring skeleton. Doing so would increase toughness of the prepreg.
Response to Amendment
Applicant’s amendment overcomes the objection to Claim 2 set forth in the office action mailed 10/26/2020.
In light of applicant’s amendment to Claims 1 and 12, the rejection of Claims 1-8 and 1-12 under USC 103 over Arai'178 (US 2014/087178) and Arai'299 (US 2012/0035299) as evidenced by MatWeb; and Claim 9 under 35 USC 103 over Arai' 178, Arai'299, and Ichino (US 2013/0327479) as set forth in the office action mailed 10/26/2020 is withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787